Exhibit 10.42
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made by and
between Trico Marine Services, Inc., a Delaware corporation (“Company”), and
Geoffrey A. Jones (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive and Company have heretofore entered into an Employment
Agreement effective as of September 1, 2005, as amended (the “Prior Agreement”);
     WHEREAS, both Executive and Company are desirous of revising certain of the
terms and conditions in the Prior Agreement and amending and restating the Prior
Agreement in the form of this Agreement; and
     WHEREAS, Company is desirous of continuing to employ Executive in an
executive capacity on the terms and conditions, and for the consideration,
hereinafter set forth and Executive is desirous of continuing to be employed by
Company on such terms and conditions and for such consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. Effective as of December 9, 2008 (the
“Effective Date”) and continuing for the period of time set forth in Article 2
of this Agreement, Executive’s employment by Company shall be subject to the
terms and conditions of this Agreement.
     1.2 Positions. From and after the Effective Date, Company shall employ
Executive in the positions of Vice President and Chief Financial Officer of
Company, or in such other positions as the parties mutually may agree.
     1.3 Duties and Services. Executive agrees to serve in the positions
referred to in paragraph 1.2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such offices, as well as such
additional duties and services appropriate to such offices which the parties
mutually may agree upon from time to time. Executive’s employment shall also be
subject to the policies maintained and established by Company that are of
general applicability to Company’s executive employees, as such policies may be
amended from time to time.
     1.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board of
Directors of Company (the “Board of Directors”). The foregoing notwithstanding,
the parties recognize and agree that Executive may engage in other business
activities that do not

 



--------------------------------------------------------------------------------



 



conflict with the business and affairs of Company or interfere with Executive’s
performance of his duties hereunder, which shall be at the sole determination of
the Board of Directors.
     1.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the first anniversary of the Effective Date (the “New
Expiration Date”); provided, however, that beginning on the New Expiration Date,
and on each anniversary of the New Expiration Date thereafter, if this Agreement
has not been terminated pursuant to paragraph 2.2 or 2.3, then said term of
employment shall automatically be extended for an additional one-year period
unless on or before the date that is 30 days prior to the first day of any such
extension period either party shall give written notice to the other that no
such automatic extension shall occur.
     2.2 Company’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
     (i) upon Executive’s death;
     (ii) upon Executive’s becoming incapacitated by accident, sickness, or
other circumstances which, in the opinion of a physician selected by Company,
renders him mentally or physically incapable of performing the duties and
services required of him hereunder;
     (iii) for “Cause”, which shall mean Executive (A) has engaged in gross
negligence or willful misconduct in the performance of the duties required of
him hereunder, (B) has willfully refused without proper legal reason to perform
the duties and responsibilities required of him hereunder, (C) has materially
breached any material provision of this Agreement or any material corporate
policy maintained and established by Company that is of general applicability to
Company’s executive employees, (D) has willfully engaged in conduct that he
knows or should know is materially injurious to Company or any of its
affiliates, or (E) has been convicted of, or pleaded no contest to, a crime
involving moral turpitude or any felony, or (F) has engaged in any act of
serious dishonesty which adversely affects, or reasonably could in the future
adversely affect, the value, reliability, or performance of Executive in a
material manner; provided, however, that Executive’s employment may be
terminated for Cause only if such termination is approved by at least a majority
of a quorum (as defined in Company’s By-laws) of the members of the Board of
Directors after Executive has been given written notice by Company of the
specific reason for such termination and an opportunity for Executive, together
with his counsel, to be heard before the Board of Directors; or

2



--------------------------------------------------------------------------------



 



     (iv) for any other reason whatsoever, in the sole discretion of the Board
of Directors.
Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.
     2.3 Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (i) for “Good Reason”, which shall mean, within 60 days of and in
connection with or based upon (A) a material breach by Company of any material
provision of this Agreement (provided, however, that a reduction in Executive’s
annual base salary that is consistent with reductions taken generally by other
executives of Company shall not be considered a material breach of a material
provision of this Agreement), (B) a material diminution in the nature or scope
of Executive’s duties and responsibilities, (C) the assignment to Executive of
duties and responsibilities that are materially inconsistent with the positions
referred to in paragraph 1.2 and that result in a material negative change to
Executive, (D) any material change in the geographic location at which Executive
must perform services, or (E) Executive not being offered a comparable position
at the “resulting entity” (as defined in paragraph 4.1) in connection with a
Change in Control. Prior to Executive’s termination for Good Reason, Executive
must give written notice to Company of the reason for his termination and the
reason must remain uncorrected for 30 days following such written notice; or
     (ii) at any time for any other reason whatsoever, in the sole discretion of
Executive.
For purposes of Section 2.3(i), “a material change in the geographic location at
which Executive must perform services” shall mean a requirement that Executive
relocate to a site more than fifty (50) miles from his present business address.
     2.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving written notice to
Executive that it has elected to terminate Executive’s employment hereunder and
stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to the Company that he has
elected to terminate his employment hereunder and stating the effective date and
reason for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder.
     2.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation of Executive from the
Board of Directors (if applicable)

3



--------------------------------------------------------------------------------



 



and from the board of directors of any affiliate of Company and from the board
of directors or similar governing body of any corporation, limited liability
company or other entity in which Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as Company’s or such affiliate’s designee or other representative.
     2.6 Separation from Service. For all purposes of this Agreement, Executive
shall be considered to have terminated employment with the Company when
Executive incurs a “separation from service” with the Company within the meaning
of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended,
and applicable administrative guidance issued thereunder.
ARTICLE 3: COMPENSATION AND BENEFITS
     3.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum annual base salary of $325,000. Executive’s annual base salary
shall be reviewed by the Board of Directors (or a committee thereof) on an
annual basis, and, in the sole discretion of the Board of Directors (or such
committee), such annual base salary may be increased, but not decreased (except
for a decrease that is consistent with reductions taken generally by other
executives of Company), effective as of any date determined by the Board of
Directors. Executive’s annual base salary shall be paid in equal installments in
accordance with Company’s standard policy regarding payment of compensation to
executives but no less frequently than monthly.
     3.2 Bonuses. Executive shall be eligible to participate in Company’s annual
cash incentive plan as approved from time to time by the Board of Directors in
amounts to be determined by the Board of Directors (or a duly authorized
committee thereof) based upon criteria established by the Board of Directors (or
such committee, if any).
     3.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (i) Business and Entertainment Expenses - Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.
     (ii) Vacation - During his employment hereunder, Executive shall be
entitled to four weeks of paid vacation each calendar year (or such greater
amount of vacation as provided to executives of Company generally) and to all
holidays provided to executives of Company generally; provided, however, that
for the period beginning on the Effective Date and ending on the last day of the
calendar year in which the Effective Date occurs, Executive shall be entitled to
four weeks of paid vacation (or such greater amount of vacation as provided to
executives of Company generally) reduced by the number of

4



--------------------------------------------------------------------------------



 



vacation days that Executive has already used during such calendar year and
prior to the Effective Date.
     (iii) Other Company Benefits - Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company. Such benefits, plans and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.
ARTICLE 4: EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION;
ADDITIONAL PAYMENTS
     4.1 Defined Terms. For purposes of this Article 4, the following terms
shall have the meanings indicated:
     “Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of, (A) if
Company has not engaged in a merger or consolidation, Company, or (B) if Company
has engaged in a merger or consolidation, the resulting entity, or (iv) as a
result of or in connection with a contested election of directors, the persons
who were members of the Board of Directors immediately before such election
shall cease to constitute a majority of the Board of Directors. For purposes of
the preceding sentence, (1) “resulting entity” in the context of a transaction
or event that is a merger, consolidation or sale of all or substantially all
assets shall mean the surviving entity (or acquiring entity in the case of an
asset sale) unless the surviving entity (or acquiring entity in the case of an
asset sale) is a subsidiary of another entity and the holders of common stock of
Company receive capital stock of such other entity in such transaction or event,
in which event the resulting entity shall be such other entity, and
(2) subsequent to the consummation of a

5



--------------------------------------------------------------------------------



 



merger or consolidation that does not constitute a Change in Control, the term
“Company” shall refer to the resulting entity and the term “Board of Directors”
shall refer to the board of directors (or comparable governing body) of the
resulting entity.
     “Change in Control Benefits” means (i) a lump sum cash payment equal to the
sum of: (A) 2.99 times Executive’s annual base salary at the rate in effect
under paragraph 3.1 on the date of termination of Executive’s employment (or, if
higher, Executive’s annual base salary in effect immediately prior to the Change
in Control), (B) 2.99 times the higher of (1) Executive’s highest annual bonus
paid during the three most recent fiscal years or (2) Executive’s Target Bonus
(as provided in Company’s annual cash incentive plan) for the fiscal year in
which Executive’s date of termination occurs, and (C) any bonus that Executive
has earned and accrued as of the date of termination of Executive’s employment
which relates to periods that have ended on or before such date and which have
not yet been paid to Executive by Company; (ii) all of the outstanding stock
options, restricted stock awards and other equity based awards granted by
Company to Executive shall become fully vested and immediately exercisable in
full on the date of termination of Executive’s employment; and (iii) Health
Coverage.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Health Coverage” means that if Executive elects to continue coverage for
himself or his eligible dependents under Company’s group health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then during the one-year period commencing on the date of Executive’s
termination of employment from Company (the “Severance Period”), Company shall
promptly reimburse Executive on a monthly basis for the difference between the
amount Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees pay for the same or
similar coverage under Company’s group health plans. Further, if after the
Severance Period Executive continues his COBRA coverage and Executive’s COBRA
coverage terminates at any time during the eighteen-month period commencing on
the day immediately following the last day of the Severance Period (the
“Extended Coverage Period”), then Company shall provide Executive (and his
eligible dependents) with health benefits substantially similar to those
provided under its group health plans for active employees for the remainder of
the Extended Coverage Period at a cost to Executive that is no greater than the
cost of COBRA coverage; provided, however, that such health benefits shall be
provided to Executive through an arrangement that satisfies the requirements of
sections 105 and 106 of the Code such that the benefits or reimbursements under
such arrangement are not includible in Executive’s income. Notwithstanding the
preceding provisions of this paragraph, Company’s obligation to reimburse
Executive during the Severance Period and to provide health benefits to
Executive during the Extended Coverage Period shall immediately end if and to
the extent Executive becomes eligible to receive health plan coverage from a
subsequent employer (with Executive being obligated hereunder to promptly report
such eligibility to Company).
     “Termination Benefits” means (i) a lump sum cash payment equal to the sum
of: (A) one year of Executive’s annual base salary at the rate in effect under
paragraph 3.1 on

6



--------------------------------------------------------------------------------



 



the date of termination of Executive’s employment, (B) the higher of
(1) Executive’s highest annual bonus paid during the three most recent fiscal
years or (2) Executive’s Target Bonus (as provided in Company’s annual cash
incentive plan) for the fiscal year in which Executive’s date of termination
occurs, and (C) any bonus that Executive has earned and accrued as of the date
of termination of Executive’s employment which relates to periods that have
ended on or before such date and which have not yet been paid to Executive by
Company; and (ii) Health Coverage.
     4.2 Termination By Expiration. If Executive’s employment hereunder shall
terminate upon expiration of the term provided in paragraph 2.1 hereof because
either party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.
     4.3 Termination By Company. If Executive’s employment hereunder shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, regardless of the reason therefor, all compensation
and benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, that, subject to paragraph
4.8 below, if such termination shall be for any reason other than those
encompassed by paragraph 2.2(i), 2.2(ii), or 2.2(iii), then Company shall
provide Executive with the Termination Benefits, except that if Executive is
entitled to the Change in Control Benefits pursuant to paragraph 4.5 as a result
of such termination, then Executive will not receive the Termination Benefits
provided by Company under this paragraph. Any lump sum cash payment due to
Executive pursuant to the preceding sentence shall be paid to Executive within
five business days of the date Executive’s release pursuant to paragraph 4.8
becomes irrevocable.
     4.4 Termination By Executive. If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefor, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.8 below, if such termination occurs for Good
Reason, then Company shall provide Executive with the Termination Benefits,
except that if Executive is entitled to the Change in Control Benefits pursuant
to paragraph 4.5 as a result of such termination, then Executive will not
receive the Termination Benefits provided by Company under this paragraph. Any
lump sum cash payment due to Executive pursuant to this paragraph shall be paid
to Executive within five business days of the date Executive’s release pursuant
to paragraph 4.8 becomes irrevocable.
     4.5 Change in Control Benefits. If Executive’s employment is terminated
pursuant to paragraph 2.2(iv) or paragraph 2.3(i) in connection with, based
upon, or within 12 months after, a Change in Control, then Company shall provide
Executive with the Change in Control Benefits. Any lump sum cash payment due to
Executive pursuant to the preceding sentence shall be paid to Executive within
five business days of the date of Executive’s termination of employment with
Company.

7



--------------------------------------------------------------------------------



 



     4.6 Certain Delayed Payments. Notwithstanding any provision of this
Agreement to the contrary, if the payment of any amount or benefit under this
Agreement would be subject to additional taxes and interest under Section 409A
of the Code because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Executive’s termination of employment (or if such
date does not fall on a business day of Company, the next following business day
of Company), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest. If the provisions of the preceding sentence become applicable such
that the payment of any amount is delayed, any payments that are so delayed
shall accrue interest on a non-compounded basis, from the date of Executive’s
termination of employment to the actual date of payment, at the prime or base
rate of interest announced by JPMorgan Chase Bank (or any successor thereto) at
its principal office in New York on the date of such termination (or the first
business day following such date if such termination does not occur on a
business day) and shall be paid in a lump sum on the actual date of payment of
the delayed payment amount. Executive hereby agrees to be bound by Company’s
determination of its “specified employees” (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code.
     4.7 Additional Payments by Company. Notwithstanding anything to the
contrary in this Agreement, in the event that any payment or distribution by
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
hereinafter collectively referred to as the “Excise Tax”), Company shall pay to
Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed on any
Gross-up Payment, Executive retains an amount of the Gross-up Payment equal to
the Excise Tax imposed upon the Payments. The Gross-up Payment attributable to a
particular Payment shall be made at the time such Payment is made; provided,
however, that in no event shall the Gross-up Payment be made later than the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes. Company and Executive shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. Executive shall notify Company in writing of any claim by
the Internal Revenue Service which, if successful, would require Company to make
a Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by Company and Executive) within 10 days of the receipt of such
claim. Company shall notify Executive in writing at least 10 days prior to the
due date of any response required with respect to such claim if it plans to
contest the claim. If Company decides to contest such claim, Executive shall
cooperate fully with Company in such action; provided, however, Company shall
bear and pay directly or indirectly all costs and expenses (including additional
interest and penalties) incurred in connection with such action and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of Company’s action. If, as a result of Company’s action with respect
to a claim, Executive

8



--------------------------------------------------------------------------------



 



receives a refund of any amount paid by Company with respect to such claim,
Executive shall promptly pay such refund to Company. If Company fails to timely
notify Executive whether it will contest such claim or Company determines not to
contest such claim, then Company shall immediately pay to Executive the portion
of such claim, if any, which it has not previously paid to Executive. In
addition, Company may use reasonable tax planning options to mitigate the
effects of the Excise Tax and Executive agrees to cooperate fully with Company
in using all available tax planning options to mitigate the effects of the
Excise Tax; provided, however, Company shall bear and pay directly or indirectly
all costs and expenses (including additional interest and penalties) incurred in
connection with using such tax planning options and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Company’s use of such tax planning options.
     4.8 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of Termination Benefits under
paragraph 4.3 or 4.4 hereof, Executive shall first execute a release, in the
form established by the Board of Directors, releasing the Board of Directors,
Company, and Company’s parent corporation, subsidiaries, affiliates, and their
respective shareholders, partners, officers, directors, employees, attorneys and
agents from any and all claims and from any and all causes of action of any kind
or character including, but not limited to, all claims or causes of action
arising out of Executive’s employment with Company or its affiliates or the
termination of such employment, but excluding all claims to vested benefits and
payments Executive may have under any compensation or benefit plan, program or
arrangement, including this Agreement. The release described in the preceding
sentence must be effective and irrevocable within 55 days after the date of
termination of Executive’s employment with the Company. The performance of
Company’s obligations hereunder and the receipt of any benefits provided under
paragraphs 4.3 and 4.4 shall constitute full settlement of all such claims and
causes of action.
     4.9 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 4.
Except to the extent Executive becomes eligible to receive health plan coverage
from a subsequent employer as provided in paragraph 4.1 with respect to Health
Coverage, any salary or remuneration received by Executive from a third party
for the providing of personal services (whether by employment or by functioning
as an independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.
     4.10 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 4 shall be received by Executive as
liquidated damages.
     4.11 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of

9



--------------------------------------------------------------------------------



 



his employment and thereafter with respect to stock options, restricted stock,
incentive and deferred compensation, life insurance policies insuring the life
of Executive, and other benefits under the plans and programs maintained by
Company shall be governed by the separate agreements, plans and other documents
and instruments governing such matters.
ARTICLE 5: OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS
     5.1 Disclosure to Executive. Executive acknowledges that Company has and
will in the course of his employment disclose to Executive, or place Executive
in a position to have access to or develop, trade secrets or confidential
information of Company and its affiliates; and/or shall entrust Executive with
business opportunities of Company and its affiliates; and/or shall place
Executive in a position to develop business good will on behalf of Company and
its affiliates.
     5.2 Property of Company. All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive, individually or in conjunction with
others, during Executive’s employment by Company (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to the
business, products or services of Company or its affiliates shall be disclosed
to Company and are and shall be the sole and exclusive property of Company and
its affiliates. Moreover, all documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Company and its affiliates. Upon Executive’s termination
of employment for any reason, Executive shall deliver the same, and all copies
thereof, to Company.
     5.3 Patent and Copyright Assignment. Executive agrees to assign and
transfer to Company or its designee, without any separate remuneration or
compensation, his entire right, title and interest in and to all Inventions and
Works in the Field (as hereinafter defined), together with all United States and
foreign rights with respect thereto, and at Company’s expenses to execute and
deliver all appropriate patent and copyright applications for securing United
States and foreign patents and copyrights on such Inventions and Works in the
Field, and to perform all lawful acts, including giving testimony and executing
and delivering all such instruments, that may be necessary or proper to vest all
such Inventions and Works in the Field and patents and copyrights with respect
thereto in Company, and to assist Company in the prosecution or defense of any
interference which may be declared involving any of said patent applications or
patents or copyright applications or copyrights. For purposes of this Agreement
the words “Inventions and Works in the Field” shall include any discovery,
process, design, development, improvement, application, technique, program or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived or made by Executive, individually or jointly with
others (whether on or off Company’s premises or during or after normal working
hours) while employed by Company; provided, however, that no discovery, process,
design, development, improvement, application, technique, program or invention
reduced to practice or conceived by Executive off Company’s premises and after
normal working hours or during hours when Executive is not performing services
for Company, shall be deemed to be included in the term

10



--------------------------------------------------------------------------------



 



“Inventions and Works in the Field” unless directly or indirectly related to the
business then being conducted by Company or its affiliates or any business which
Company or its affiliates is then actively exploring.
     5.4 No Unauthorized Use or Disclosure. Executive acknowledges that the
business of Company and its affiliates is highly competitive and that their
strategies, methods, books, records, and documents, their technical information
concerning their products, equipment, services, and processes, procurement
procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning their customers and business affiliates,
all comprise confidential business information and trade secrets which are
valuable, special, and unique assets which Company and its affiliates use in
their business to obtain a competitive advantage over their competitors.
Executive further acknowledges that protection of such confidential business
information and trade secrets against unauthorized disclosure and use is of
critical importance to Company and its affiliates in maintaining their
competitive position. Executive hereby agrees that Executive will not, at any
time during or after Executive’s employment by Company, make any unauthorized
disclosure of any confidential business information or trade secrets of Company
and its affiliates, or make any use thereof, except in the carrying out of
Executive’s employment responsibilities hereunder. Company and its affiliates
shall be third party beneficiaries of Executive’s obligations under this
paragraph. As a result of Executive’s employment by Company, Executive may also
from time to time have access to, or knowledge of, confidential business
information or trade secrets of third parties, such as customers, suppliers,
partners, joint venturers, and the like, of Company and its affiliates.
Executive also agrees to preserve and protect the confidentiality of such third
party confidential information and trade secrets to the same extent, and on the
same basis, as the confidential business information and trade secrets of
Company and its affiliates. These obligations of confidence apply irrespective
of whether the information has been reduced to a tangible medium of expression
(e.g., is only maintained in the minds of Company’s employees) and, if it has
been reduced to a tangible medium, irrespective of the form or medium in which
the information is embodied (e.g., documents, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps and all other writings
or materials of any type).
     5.5 Assistance by Executive. Both during the period of Executive’s
employment by Company and thereafter, Executive shall assist Company and its
affiliates and their respective nominees, at any time, in the protection of
Company’s and its affiliates’ worldwide rights, titles, and interests in and to
information, ideas, concepts, improvements, discoveries, and inventions, and
their copyrighted works, including without limitation, the execution of all
formal assignment documents requested by Company and its affiliates or their
respective nominees and the execution of all lawful oaths and applications for
applications for patents and registration of copyright in the United States and
foreign countries.
     5.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 5 by Executive, and Company
shall be entitled to enforce the provisions of this Article 5 by terminating any
payments then owing to Executive under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article 5, but shall be in addition to all remedies available at law or in
equity to Company

11



--------------------------------------------------------------------------------



 



and its affiliates, including the recovery of damages from Executive and
Executive’s agents involved in such breach and remedies available to Company and
its affiliates pursuant to other agreements with Executive.
ARTICLE 6: NON-COMPETITION OBLIGATIONS
     6.1 Non-competition Obligations. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder; to protect the
trade secrets and confidential information of Company and its affiliates that
have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, or the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the provisions of this Article 6.
Executive agrees that during the period of Executive’s non-competition
obligations hereunder, Executive shall not, directly or indirectly for Executive
or for others, in any geographic area or market where Company or its affiliates
are conducting any business as of the date of termination of the employment
relationship or have during the previous 12 months conducted any business:

  (i)   engage in any offshore supply vessel business serving the oil and gas
industry that is competitive with the business conducted by Company or its
affiliates;     (ii)   render any advice or services to, or otherwise assist,
any other person, association, or entity who is engaged, directly or indirectly,
with any offshore supply vessel business serving the oil and gas industry that
is competitive with the business conducted by Company or its affiliates;    
(iii)   induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company;     (iv)   request or cause any customer of Company or its affiliates
to terminate any business relationship with Company or its affiliates.

These non-competition obligations shall apply during the period that Executive
is employed by Company and shall continue until the first anniversary of the
termination of Executive’s employment. Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the world during the period provided for above, but acknowledges
that Executive will receive sufficiently high remuneration and other benefits
under this Agreement to justify such restriction.
     6.2 Enforcement and Remedies. Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Article 6 by Executive,
and Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then owing to Executive under this Agreement and/or to
specific performance and injunctive relief as remedies

12



--------------------------------------------------------------------------------



 



for such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article 6, but shall be in addition to
all remedies available at law or in equity to Company, including, without
limitation, the recovery of damages from Executive and Executive’s agents
involved in such breach and remedies available to Company pursuant to other
agreements with Executive.
     6.3 Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
ARTICLE 7: MISCELLANEOUS
     7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

             
 
  If to Company to:   Trico Marine Services, Inc.    
 
      3200 Southwest Freeway, Suite 2950    
 
      Houston, Texas 77027    
 
      Attention: Chairman of the Board of Directors    
 
           
 
  If to Executive to:   Geoffrey A. Jones    
 
           
 
     
 
   
 
     
 
   
 
     
 
   

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     7.2 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
     7.3 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

13



--------------------------------------------------------------------------------



 



     7.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     7.6 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
     7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     7.8 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
     7.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. Except
as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.
     7.11 Term. This Agreement has a term co-extensive with the term of
employment provided in paragraph 2.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
     7.12 Entire Agreement. Except as provided in (i) the written benefit plans
and programs referenced in paragraph 3.3(iii) (and any agreements between
Company and Executive that have been executed under such plans and programs) and
(ii) any signed written agreement contemporaneously or hereafter executed by
Company and Executive, this Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by Company. Without limiting the
scope of the preceding sentence, all understandings and agreements preceding the
date of execution of this Agreement and relating to the subject matter hereof
(other than the agreements described in clause (i) of the preceding sentence)
are hereby null and void and of no further force and effect. Any modification of
this Agreement will be effective only if it is in writing and signed by the
party to be charged.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
      day of                     , to be effective as of the Effective Date.

            TRICO MARINE SERVICES, INC.
      By:           Name:           Title:           “COMPANY”    
Geoffrey A. Jones
“EXECUTIVE”

                       

15